Citation Nr: 1635631	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-23 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for residuals, status post repair of the medial collateral ligament and ACL reconstruction; status post arthroscopy to repair graft impingement, left knee. 

2.  Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1983 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In December 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded the appeal matter for additional development in December 2015.  The remand directives included affording the Veteran a VA examination of his left knee.  The Veteran was afforded a VA examination in February 2016.    

The Board previously remanded the claim for service connection for obstructive sleep apnea for the issuance of a Statement of the Case.  A Statement of the Case was issued in February 2016.  A substantive appeal was received in March 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In the prior decision, the Board referred a claim for service connection for left leg shortening to the AOJ.  However, to date, it does not appear that the AOJ has initially adjudicated the raised claim.   Accordingly, the claim for service connection for left leg shortening is referred to the AOJ again.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Increased Rating for Left Knee Disability 

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with range of motion measurements of the opposite undamaged joint.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  In this case, the right knee joint is also damaged.  VA examinations of the left knee conducted in August 2010 and February 2016 do not include the range of motion measurement outlined by the Court in Correia.  Accordingly, the Board finds that the August 2010 and February 2016 examinations are inadequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (requiring that VA ensure the adequacy of an examination and opinion, else, notify the Veteran why an adequate examination and opinion cannot be provided).  A remand is necessary to obtain a new examination of the left knee. 
 
Service Connection for Right Knee Degenerative Joint Disease

The Veteran asserts that a right knee disability is caused by his service-connected left knee disability.  At the Board hearing, he testified that his service-connected left knee disability causes him to overcompensate and put more stress on his right knee.  

The Board remanded the case in December 2015 in order to obtain a VA examination and opinion.  A VA examination was obtained in February 2016.  The examiner opined that a right knee disability is less likely than not related to the service-connected left knee disability.  The examiner opined that there is no evidence in the medical literature, consensus in the medical community or evidence in the specific case that supports a causal or aggravation relationship between these conditions.  The examiner provided identical answers regarding a relationship of the Veteran's right knee disability and his service-connected lumbar spine disability.  The examiner's opinion that medical literature and evidence do not support a relationship, without discussion of any specific evidence or literature, is conclusory in nature.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).  The opinion is therefore inadequate.  The Board notes further that since the last remand, service connection has been established for bilateral lower extremity radiculopathy, and there is no opinion of record addressing the relationship of the Veteran's left knee disability to these newly service-connected lower extremity disabilities.  A remand is required to obtain an addendum opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Service Connection for Sleep Apnea

The Veteran asserts that sleep apnea is related to his service-connected disabilities.  He asserts that his service-connected disabilities caused him to gain weight, contributing to sleep apnea.  

In May 2014, the Veteran submitted a medical opinion from a private physician, Dr. J.P.  The opinion described sleep apnea symptoms but did not provide a medical nexus between his sleep apnea and his service-connected disabilities.  

A VA examination was obtained in August 2014.  The examination did not address whether sleep apnea is related to service-connected disabilities.  The examiner opined that it is less likely than not that the Veteran's obesity is related to any of his service-connected conditions.  The physician explained that obesity is the accumulation of excess body fat.  The examiner noted that the usual cause is consuming more calories than are burned through exercise and normal daily activities.  A remand is warranted to obtain an addendum opinion.  The examiner should consider the Veteran's argument that his service-connected disabilities prevent exercise, causing weight gain and sleep apnea.

TDIU

The Board previously remanded the issue of entitlement to TDIU.   The remand instructed the RO to readjudicate the claims in a Supplemental Statement of the Case.  The supplemental statement of the case (SSOC) issued in February 2016 did not address the issue of entitlement to TDIU.   Additional evidence associated with the record since the prior remand, including VA examinations performed in August 2016, pertains to the effect of the Veteran's service-connected disabilities on his employment.  The TDIU claim must be remanded for the RO to consider the additional evidence in the first instance, and to issue a SSOC.  38 C.F.R. § 19.37 (a); Stegall, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination of the left knee.  The examiner should conduct range of motion testing of the knee.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examination must include testing of the left knee joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examiner is not required to provide range of motion testing of the opposite joint (right knee) as it is not considered undamaged (diagnosis of right knee degenerative joint disease).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2. Forward the Veteran's claims file to an appropriate VA examiner for preparation of an addendum opinion regarding the etiology of the Veteran's right knee disability.  The examiner is requested to review the claims folder, to include this remand.  The examiner should provide an opinion regarding the following:  

a.  Whether it is at least as likely as not that a current right knee disability is proximately due to the Veteran's service-connected left knee disability, service-connected lumbar spine disability, or service-connected radiculopathy of the bilateral lower extremities?

b.  Whether it is at least as likely as not that a current right knee disability is aggravated by (permanently worsened) by the service-connected left knee disability, service-connected lumbar spine disability, or service-connected radiculopathy of the bilateral lower extremities?

The examiner should provide a detailed rationale for the stated opinions, with references to the record.  If any requested opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

3. Forward the claims file to the August 2014 sleep apnea examiner for an addendum opinion.  If the August 2014 examiner is not available, an opinion should be obtained from a similarly qualified physician.  The examiner should provide an opinion as to whether the Veteran's current sleep apnea is proximately due to, or alternatively, worsened beyond the natural progression of such disorder (aggravated), by any service-connected disability.  The examiner should discuss whether the Veteran's obesity is proximately due to, or alternatively, worsened beyond the natural progression of such disorder (aggravated), by service-connected disabilities.  

The examiner should consider the Veteran's contention that his service-connected disabilities prevent him from exercising, causing weight gain.  See June 2016 Brief.

The examiner should provide a detailed rationale for the stated opinions.  If any requested opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

4.  Thereafter, readjudicate the claims for an increased rating for service-connected left knee disability, service connection for a right knee disability, service connection for sleep apnea and entitlement to a TDIU.  If the claims remain denied, provide a supplemental statement of the case to the Veteran and his representative, and allow them an opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


